DETAILED ACTION

The instant application having application No 17/510196 filed on 10/25/2021 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 21 would be allowable if (i) claim 24 or 25 is incorporated into the independent claim 21, (ii) resolve double patenting rejection.
Claim 28 would be allowable if (i) claim 31 or 32 is incorporated into the independent claim 28, (ii) resolve double patenting rejection.
Claim 35 would be allowable if (i) claim 37 or 38 is incorporated into the independent claim 35, (ii) resolve double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent Application No. 16502344.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based to transmitting the configuration message to a base station in the communications network and vice versa.
For claim 21, Patent Application disclose a method comprising determining, by a user equipment (UE), communication resources of the UE that are configured to transmit a number of beams associated with a Sounding Reference Signal (SRS) in a communications network; generating, by the UE, a configuration message that includes capability information of the UE, the capability information indicating the communication resources associated with the SRS; and transmitting the configuration message to a base station in the communications network(See Claim 1).
For claim 22, Patent Application disclose the communication resources include a plurality of antenna ports of the UE (See Claim 1, 4 and 6).
For claim 23, Patent Application disclose the capability information comprises a panel index specifying the plurality of antenna ports of the UE (See Claim 1).
For claim 24, Patent Application disclose the capability information further comprises information indicating a power control parameter for each respective panel (See Claim 1).
For claim 25, Patent Application disclose the plurality of antenna ports are associated with a plurality of panels of the UE, the method further comprising: transmitting, to the base station, an indication of a first uplink control information (UCI) type and a second UCI type via a physical uplink control channel (PUCCH) message using a first panel of the plurality of panels; and transmitting an indication of the second UCI type via PUCCH using a second panel of the plurality of panels(See Claim 1).
For claim 26, Patent Application disclose the first UCI type is a hybrid automatic request-acknowledge (HARQ-ACK), and the second UCI type is a channel state information (CSI) report or scheduling request (SR) (See Claim 10).
For claim 27, Patent Application disclose the capability information indicating the communication resources associated with the SRS comprises information indicating a maximum number of beams that can be simultaneously transmitted by the UE (See Claim 13).
For claim 28, Patent Application disclose a processing circuitry for a user equipment (UE), the processing circuitry comprising one or more processors that are configured to execute instructions stored in memory to perform operations comprising determining communication resources of the UE that are configured to transmit a number of beams associated with a Sounding Reference Signal (SRS) in a communications network; generating, by the UE, a configuration message that includes capability information of the UE, the capability information indicating the communication resources associated with the SRS; and transmitting the configuration message to a base station in the communications network (See Claim 8, 9 and 12).
For claim 29, Patent Application disclose the communication resources include a plurality of antenna ports of the UE (See Claim 8).
For claim 30, Patent Application disclose the capability information comprises a panel index specifying the plurality of antenna ports of the UE (See Claim 8).
For claim 31, Patent Application disclose the capability information further comprises information indicating a power control parameter for each respective panel (See Claim 9).
For claim 32, Patent Application disclose the plurality of antenna ports are associated with a plurality of panels of the UE, the processing circuitry further comprising transmitting, to the base station, an indication of a first uplink control information (UCT) type and a second UCI type via a physical uplink control channel (PUCCH) message using a first panel of the plurality of panels; and transmitting an indication of the second UCI type via PUCCH using a second panel of the plurality of panels(See Claim 8).
For claim 33, Patent Application disclose the first UCI type is a hybrid automatic request-acknowledge (HARQ-ACK), and the second UCI type is a channel state information (CSI) report or scheduling request (SR) (See Claim 10).
For claim 34, Patent Application disclose the capability information indicating the communication resources associated with the SRS comprises information indicating a maximum number of beams that can be simultaneously transmitted by the UE (See Claim 14).
For claim 35, Patent Application disclose a method comprising determining, by a base station, communication resources of a user equipment (UE) that are to be used to transmit a number of beams associated with a Sounding Reference Signal (SRS) in a communications network; generating, by the base station, a configuration message that includes capability information of the UE indicating the communication resources associated with the SRS; and transmitting the configuration message to the UE in the communications network(See Claim 1).
For claim 36, Patent Application disclose the communication resources include a plurality of antenna ports of the UE, and wherein the capability information comprises a panel index specifying the plurality of antenna ports of the UE (See Claim 1).
For claim 37, Patent Application disclose the capability information further comprises information indicating a power control parameter for each respective panel (See Claim 1, 4).
For claim 38, Patent Application disclose the plurality of antenna ports are associated with a plurality of panels of the UE, the method further comprising transmitting, by the UE to the base station, an indication of a first uplink control information (UCI) type and a second UCI type via a physical uplink control channel (PUCCH) message using a first panel of the plurality of panels; and transmitting, by the UE to the base station, an indication of the second UCI type via PUCCH using a second panel of the plurality of panels(See Claim 1, 4 and 6).
For claim 39, Patent Application disclose the first UCI type is a hybrid automatic request-acknowledge (HARQ-ACK), and the second UCI type is a channel state information (CSI) report or scheduling request (SR) (See Claim 10).
For claim 40, Patent Application disclose capability information indicating the communication resources associated with the SRS comprises information indicating a maximum number of beams that can be simultaneously transmitted by the UE (See Claim 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23, 27-30, 34-36 and 40 rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (US 20200014448, Jan. 9, 2020) in view of Wang et al. (US 20170104549, Apr. 13, 2017).
1-20. (Cancelled)
Regarding Claim 21, Osawa discloses a method comprising determining, by a user equipment (UE) (page 2, par (0027), line 5-10, the channel information may include transceiver characteristics of the UE and the gNB), communication resources of the UE that are configured to transmit a number of beams associated with a Sounding Reference Signal (SRS) in a communications network(page 2, par (0026), line 1-10, a transmission beam and a reception beam determined based on channel information estimated by using a reference signal, for example, a Sounding Reference Signal (SRS) unique to a beam (different per beam));
generating, by the UE, a configuration message that includes capability information of the UE (page 5, par (0040), line 10-20, UE determine a signal quality value that more accurately reflects UL transmission performance capability of the antenna (wherein generating by the UE)), 
transmitting the configuration message to a base station in the communications network (page 4, par (0056), line 1-10, a UE performs measurement that takes a reception beam (Rx beam) into account, and reports a measurement report to a base station).
Osawa discloses all aspects of the claimed invention, except the capability information indicating the communication resources associated with the SRS.
Wang is the same field of invention teaches the capability information indicating the communication resources associated with the SRS (page 5, par (0040), line 1-20, UE report the combined signal quality value during network procedures, such as a sounding reference signal channel (SRS), etc., the transmission capabilities of the antenna based on the combined signal quality value reported by UE).
Osawa and Wang are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capability information indicating the communication resources associated with the SRS the teaching of Osawa to include the transmission capabilities of the antenna based on the combined signal quality value reported by UE teaching of Wang because it is providing a guaranteed bit rate, to provide a particular latency, to reduce RF signal congestion, and to perform other activities associated with QoS.
Regarding Claim 22, Osawa discloses the communication resources include a plurality of antenna ports of the UE (page 6, par (0083), line 1-20, the antenna panel (Panel) composed of a plurality of antenna element to form a beam (antenna directionality). The antenna panel referred to as an antenna port group applied to reception and/or measurement of the UL and DL signal by the UE be notified from a radio base station to the UE, when notifying the UE of information related to an index of the port/panel, the base station can notify the information by using higher layer signaling (panel index information), the UE performs measurement based on the index of the port/panel notified from the base station).
Regarding Claim 23, Osawa discloses the capability information comprises a panel index specifying the plurality of antenna ports of the UE (page 6, par (0083), line 1-20, the antenna panel (Panel) composed of a plurality of antenna element to form a beam (antenna directionality). The antenna panel referred to as an antenna port group applied to reception and/or measurement of the UL and DL signal by the UE be notified from a radio base station to the UE, when notifying the UE of information related to an index of the port/panel, the base station can notify the information by using higher layer signaling (panel index information)).
Regarding Claim 27, Osawa discloses the capability information indicating the communication resources associated with the SRS comprises information indicating a maximum number of beams that can be simultaneously transmitted by the UE (page 2, par (0026), line 1-10, a transmission beam and a reception beam determined based on channel information estimated by using a reference signal, for example, a Sounding Reference Signal (SRS) unique to a beam (different per beam)).
Regarding Claim 28, Osawa discloses a processing circuitry for a user equipment (UE) (page 2, par (0027), line 5-10, the channel information may include transceiver characteristics of the UE and the gNB), the processing circuitry comprising one or more processors that are configured to execute instructions stored in memory to perform operations comprising  determining communication resources of the UE that are configured to transmit a number of beams associated with a Sounding Reference Signal (SRS) in a communications network(page 2, par (0026), line 1-10, a transmission beam and a reception beam determined based on channel information estimated by using a reference signal, for example, a Sounding Reference Signal (SRS) unique to a beam (different per beam)); 
and transmitting the configuration message to a base station in the communications network (page 4, par (0056), line 1-10, a UE performs measurement that takes a reception beam (Rx beam) into account, and reports a measurement report to a base station).
Osawa discloses all aspects of the claimed invention, except generating, by the UE, a configuration message that includes capability information of the UE, the capability information indicating the communication resources associated with the SRS.
Wang is the same field of invention teaches generating, by the UE, a configuration message that includes capability information of the UE(page 5, par (0040), line 10-20, UE determine a signal quality value that more accurately reflects UL transmission performance capability of the antenna (wherein generating by the UE)), the capability information indicating the communication resources associated with the SRS(page 5, par (0040), line 1-20, UE report the combined signal quality value during network procedures, such as a sounding reference signal channel (SRS), etc., the transmission capabilities of the antenna based on the combined signal quality value reported by UE).
Osawa and Wang are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capability information indicating the communication resources associated with the SRS the teaching of Osawa to include the transmission capabilities of the antenna based on the combined signal quality value reported by UE teaching of Wang because it is providing a guaranteed bit rate, to provide a particular latency, to reduce RF signal congestion, and to perform other activities associated with QoS.
Regarding Claim 29, Osawa discloses the communication resources include a plurality of antenna ports of the UE page 6, par (0083), line 1-20, the antenna panel (Panel) composed of a plurality of antenna element to form a beam (antenna directionality). The antenna panel referred to as an antenna port group applied to reception and/or measurement of the UL and DL signal by the UE be notified from a radio base station to the UE, when notifying the UE of information related to an index of the port/panel, the base station can notify the information by using higher layer signaling (panel index information), the UE performs measurement based on the index of the port/panel notified from the base station).
Regarding Claim 30, Osawa discloses the capability information comprises a panel index specifying the plurality of antenna ports of the UE (page 6, par (0083), line 1-20, the antenna panel (Panel) composed of a plurality of antenna element to form a beam (antenna directionality). The antenna panel referred to as an antenna port group applied to reception and/or measurement of the UL and DL signal by the UE be notified from a radio base station to the UE, when notifying the UE of information related to an index of the port/panel, the base station can notify the information by using higher layer signaling (panel index information)).
Regarding Claim 34, Osawa discloses the capability information indicating the communication resources associated with the SRS comprises information indicating a maximum number of beams that can be simultaneously transmitted by the UE(page 2, par (0026), line 1-10, a transmission beam and a reception beam determined based on channel information estimated by using a reference signal, for example, a Sounding Reference Signal (SRS) unique to a beam (different per beam)).
Regarding Claim 35, Osawa discloses a  method comprising determining, by a base station, communication resources of a user equipment (UE) ) (page 2, par (0027), line 5-10, the channel information may include transceiver characteristics of the UE and the gNB) that are to be used to transmit a number of beams associated with a Sounding Reference Signal (SRS) in a communications network(page 2, par (0026), line 1-10, a transmission beam and a reception beam determined based on channel information estimated by using a reference signal, for example, a Sounding Reference Signal (SRS) unique to a beam (different per beam));
transmitting the configuration message to the UE in the communications network (page 4, par (0056), line 1-10, a UE performs measurement that takes a reception beam (Rx beam) into account, and reports a measurement report to a base station).
Osawa discloses all aspects of the claimed invention, except generating, by the base station, a configuration message that includes capability information of the UE, indicating the communication resources associated with the SRS.
Wang is the same field of invention teaches generating, by the base station, a configuration message that includes capability information of the UE(page 5, par (0040), line 10-20, UE determine a signal quality value that more accurately reflects UL transmission performance capability of the antenna (wherein generating by the UE)) indicating the communication resources associated with the SRS(page 5, par (0040), line 1-20, UE report the combined signal quality value during network procedures, such as a sounding reference signal channel (SRS), etc., the transmission capabilities of the antenna based on the combined signal quality value reported by UE).
Osawa and Wang are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capability information indicating the communication resources associated with the SRS the teaching of Osawa to include the transmission capabilities of the antenna based on the combined signal quality value reported by UE teaching of Wang because it is providing a guaranteed bit rate, to provide a particular latency, to reduce RF signal congestion, and to perform other activities associated with QoS.
Regarding Claim 36, Osawa discloses the communication resources include a plurality of antenna ports of the UE (page 6, par (0083), line 1-20, the antenna panel (Panel) composed of a plurality of antenna element to form a beam (antenna directionality). The antenna panel referred to as an antenna port group applied to reception and/or measurement of the UL and DL signal by the UE be notified from a radio base station to the UE, when notifying the UE of information related to an index of the port/panel, the base station can notify the information by using higher layer signaling (panel index information), the UE performs measurement based on the index of the port/panel notified from the base station), and wherein the capability information comprises a panel index specifying the plurality of antenna ports of the UE(page 6, par (0083), line 1-20, the antenna panel (Panel) composed of a plurality of antenna element to form a beam (antenna directionality). The antenna panel referred to as an antenna port group applied to reception and/or measurement of the UL and DL signal by the UE be notified from a radio base station to the UE, when notifying the UE of information related to an index of the port/panel, the base station can notify the information by using higher layer signaling (panel index information)).
Regarding Claim 40, Osawa discloses the capability information indicating the communication resources associated with the SRS comprises information indicating a maximum number of beams that can be simultaneously transmitted by the UE(page 2, par (0026), line 1-10, a transmission beam and a reception beam determined based on channel information estimated by using a reference signal, for example, a Sounding Reference Signal (SRS) unique to a beam (different per beam)).

Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
ZHANG (US 20170230164, Aug. 10, 2017) teaches Method and Apparatus For Processing Cell Interference.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464